Citation Nr: 1700656	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-07 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right leg/ankle distal tibia/fibula fracture (right ankle disability).

2.  Entitlement to an initial disability rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision rendered for the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA).

In support of his claim, the Veteran testified at a hearing at the RO in September 2009.  This case was remanded in April 2009, and has been returned to the Board for review.  

Reviewing the July 2015 examination, a VA physician appears to indicate that there are related conditions to the Veteran's right ankle disability to include his bilateral knee disabilities.  The Board finds that these statements raises the issue of whether new and material evidence has been submitted to reopen a claim for service connection for bilateral knee arthritis secondary to service connected right ankle disability.  See July 2015 VA examination report.  However, as the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated this additional claim, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

In the March 2008 rating action, the RO also granted service connection for bilateral hearing loss and assigned a 20 percent evaluation.  The Veteran noted disagreement with this denial in May 2008.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected right ankle disability has been manifested by no more than mild limitation of motion with instability; however, his functional loss over a period of time equates to marked limitation of motion.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for the service-connected right ankle disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's duty to notify was satisfied by a letter dated in October 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Right ankle disability

The Veteran appeals the initial noncompensable rating for his right ankle disability, assigned in a March 2008 rating decision, effective September 24, 2007.  The RO, in January 2011, awarded a 10 percent rating for the right ankle, effective September 24, 2007.  The 10 percent rating is assigned pursuant to Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Under the criteria of Diagnostic Code 5271, a 10 percent evaluation is warranted by moderate limitation of motion, and a maximum 20 percent evaluation is warranted by marked limitation of motion.  According to Plate II of the Schedule for Ratings Disabilities, normal dorsiflexion of the ankle is zero to 20 degrees; and normal plantar flexion is zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

For arthritis, a 20 percent evaluation is assigned for the absence of limitation of motion, with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

VA afforded the Veteran an examination for his right ankle in November 2007.  The examiner noted that the Veteran sustained a fracture to the right ankle at the distal tibia-fibula, in 1962.  On examination, the Veteran reported having right ankle stiffness.  He was limited to 15-30 minutes of standing.  He was able to walk more than a quarter mile but less than a mile.  There was no deformity, giving away, pain, weakness, subluxation, dislocation, locking, effusion, inflammation, instability, tendon abnormality, or flare ups.  The Veteran could dorsiflex the right ankle to 20 degrees and plantar flexion to 40 degrees.  He had 5/5 strength on right ankle dorsiflexion and plantar flexion.  On neurological examination the right ankle jerk was 2+ (normal).  The Babinski sign on right plantar flexion was normal also.  There was no additional loss of motion on repetitive use.  

At his hearing in September 2009, the Veteran detailed his symptoms.  He indicated that he was unable to walk around and shop anymore on cement floors.  He also described how the right ankle disability affected his knees and lumbar spine.

A July 2015 VA examination was conducted.  The Veteran reported that he had some pain and altered gait which he believe had led to knee and back problems.  He felt his functional lost included pain and lack of endurance.  Dorsiflexion was 0-20 degrees and plantar flexion was 0-40 degrees.  The examiner indicated that this abnormal motion led to diminished propulsion.  There was evidence of pain on weight bearing.  There was no functional loss on repetitive use.  The examiner indicated that pain weakness, fatigability, and incoordination significantly limited his functional ability over a period of time.  This was caused by pain and lack of endurance.  However, the examiner was unable to objectively quantify such loss because of the inability to evaluate repeated use over time.  He had 5/5 strength in dorsiflexion and plantar flexion.  There was no evidence of loss in muscle strength or muscle atrophy.  The examiner indicated that there was evidence of instability and/or dislocation.  However, the right anterior drawer as well as the talar tilt test was negative.  In response to the question: 

Does the Veteran have any other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions listed in the Diagnosis Section above?  The examiner replied yes and indicated "s/p left TKA; right knee arthritis."

The examination report contained an April 2009 X-ray, which revealed a spur at the posterior aspect of the calcaneus.  There was lucent lesion which the examiner indicated could be due to either an intraosseous lipoma or benign cyst.  There was soft tissue swelling over the lateral and medial malleolus.  There was no acute fracture or dislocation.  A July 2015 X-ray of the right tibia and fibula was conducted.  There was no fracture or dislocation.  Mineralization was intact.  There was no right ankle radiological evaluation conducted.  

In a September 2015 addendum opinion, the examiner stated that the right ankle disability represented a mild impairment based on the examination results. 

Social Security Administration (SSA) medical records dated in 2007 and 2008 do not refer to the Veteran's right ankle disability.

The record contains VA outpatient records dated between 2008 and 2015.  There are no clinical references that pertain specifically to the right ankle.  In July 2008, on musculoskeletal/neurology examination, his gait was normal.  His strength was grossly symmetric.  In January 2009, on examination of musculoskeletal examination there were no reported myalgias or arthralgias.  In December 2011, on musculoskeletal/neurology examination, his gait was normal.  His strength was grossly symmetric.  

The Board notes that the Veteran has not used an ankle brace throughout the entire appeal period due to his right ankle disability.  However, he uses a cane.  Although SSA and VA records show severe low back (service connected) and bilateral knee disabilities.  Further, VA treatment records do not document the use of medication in order to treat ankle pain.  However, there are pain assessments provided for orthopedic conditions over the course of the appeal period.  Other than tending to show the Veteran experiences pain in his lower extremities, the VA treatment records do not provide insight into the Veteran's right ankle disability any more than his VA examinations over the course of the appeal period.  The same is true of records obtained from SSA during the appeal period. 

Nonetheless, the Board finds that an increased rating is warranted.  Based on limitation of motion on examination, under the existing rating criteria, the Veteran has not demonstrated "marked" limitation that would correspond to a higher 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The most pronounced range of motion findings, from the VA examinations, was right ankle plantar flexion to 40.  The 40 degrees of plantar flexion was measured in the VA examinations.  However, as noted by the July 2015 VA examiner, he indicated that pain, weakness, fatigability, and incoordination significantly limited his functional ability over a period of time.  See Deluca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.45, 4.59.  With regard to both measured planes of motion therefore, the Veteran retained nearly full range of motion in plantar flexion and normal motion in dorsiflexion.  Objective testing showed no reduced strength.  There was evidence of instability and the Veteran primarily reported ankle pain.  However, his reports were accounted for in the examinations.  Instability and pain did not additionally limit the Veteran's ankle function beyond the functional loss already accounted for by the limited motion.  Therefore, given the functional loss present on extensive use, the Board finds that the Veteran's functional loss is properly reflected in a 20 percent evaluation, which is met by "marked" limitation.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Other potentially applicable criteria were considered herein.  First, increased evaluation is not warranted for arthritis, as there is not x-ray evidence of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Furthermore, the range of motion findings indicate that the right ankle was not ankylosed, to include the subastragalar or tarsal joint, and that there was no malunion of the os calcis or astragalus, or astragelectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  Furthermore, there was no impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Thus, a rating in excess of 20 percent is not warranted.

Extraschedular Consideration

In making the above findings, the Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's right ankle disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The schedular criteria specifically contemplate the Veteran's right ankle symptoms as they consider range of motion, to include any additional functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; Deluca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.45, 4.59.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). 


ORDER

An initial rating of 20 percent for service-connected right ankle disability is granted.


REMAND

As referred to above, in March 2008, the RO notified the Veteran of its grant of his claim for service connection for bilateral hearing, evaluated as 20 percent disabling, effective September 24, 2007.  In May 2008, VA received the Veteran's statement in which he wanted to "reopen his claim for hearing loss as his hearing had worsened.  The Board construes this as a notice of disagreement (NOD) to the evaluation of 20 percent assigned to the bilateral hearing loss in the March 2008 rating action, which originally granted service connection.  The RO has not issued a statement of the case (SOC).  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC with respect to the claim for a higher rating for bilateral hearing loss.  The Veteran is advised that a timely substantive appeal will be necessary to perfect the appeal as to this disability to the Board.  38 C.F.R. § 20.302 (b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


